Atkinson, Judge,
delivered the opinion of the court:
Claimant was clerk of the United States Circuit and District Courts for the Southern District of Georgia, and institutes this suit to recover the sum of $70 for 14 per diem fees in attendance upon said circuit court, confined exclusively to bankruptcy business, which is authorized by section 2 of the bankruptcy act (30 Stats., 545), which provides that United States district courts are made courts of bankruptcy and are invested with such jurisdiction at *454law and in equity as will enable them to exercise original jurisdiction in bankruptcy proceedings, in vacation in chambers and during their respective terms, as they are now or may be hereafter held to adjudge persons bankrupt. This section amends section 574 of the Revised Statutes by giving the district courts jurisdiction over bankruptcy business as a court of equity, and when such business is transacted the court shall be deemed always open as provided by said section 574, supra. Owen v. United States, 41 C. Cls., 69.
It is shown by a report of the Treasury Department, which is a part of the record in this case, that claimant has already received and has been paid the sum of $3,500 as net personal compensation for his services as such clerk, exclusive of office expenses and mileage, for the calendar year 1905, said net personal compensation being the maximum allowable under the provisions of section 839, Revised Statutes, governing the emoluments of clerks of United States district and circuit courts. This being true, we do not deem it necessary to pass upon the other question raised in this case as to whether one serving as clerk of both the district and circuit courts is entitled to charge per diem fees for business in the circuit court which is required by statute to be transacted in the district court.
We therefore decide that claimant, having already been paid for his services as clerk of the circuit court the maximum amount allowed by law, there is nothing due him from the United States, and his petition must be dismissed.
It is so ordered.